Name: 95/186/EC: Commission Decision of 24 May 1995 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  tariff policy;  animal product;  health;  trade policy;  agricultural activity
 Date Published: 1995-05-31

 Avis juridique important|31995D018695/186/EC: Commission Decision of 24 May 1995 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC Official Journal L 120 , 31/05/1995 P. 0040 - 0044COMMISSION DECISION of 24 May 1995 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC (95/186/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (6) (g) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade with a view to the completion of the internal market (2), as last amended by Directive 92/118/EEC (3), and in particular Article 10 thereof,Whereas in March 1995 outbreaks of classical swine fever in Lower Saxony was declared by the German veterinary authorities;Whereas in accordance with Article 9 (1) of Directive 80/217/EEC a surveillance zone was immediately established around outbreak sites;Whereas all contact premises and pig holdings in the surveillance zones have been serologically and clinically tested without finding any evidence that the virus did spread to this zone;Whereas the provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (4), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas Germany has submitted a request for the adoption of a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in established surveillance zones and slaughtered subject to a specific authorization issued by the competent authority;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Without prejudice for the provisions of Directive 80/217/EEC in particular Article 9 (6), Germany is authorized to apply the mark described in Article 3 (1) (A) (e) of Directive 64/433/EEC to pigmeat obtained from pigs originating from holdings situated in surveillance zones in Lower Saxony established in accordance with the provisions of Article 9 (1) of Directive 80/217/EEC on the condition that the pigs in question:(a) originate from a holding to which, following the epidemiological inquiry, no contact has been established with an infected holding;(b) have been subject to protection measures established in accordance with the provisions of Article 9 (6) (f) and (g) of Council Directive 80/217/EEC for at least 30 days, the 30-day period shall have arisen from the application of the said measures to an area which has been exposed continually to protection measures due to the establishment of more than one surveillance zone;(c) have been included in:(i) a programme for the detection of classical swine fever virus antigen and found negative; and(ii) a programme for monitoring body temperature and clinical examination. The programmes as given in (i) and (ii) shall be carried out as given in Annex I.(d) have been slaughtered within 12 hours of arrival at the slaughterhouse.2. Germany shall ensure that a certificate as given in Annex II is issued in respect of meat referred to in paragraph 1.Article 2 Pigmeat which complies with the conditions of Article 1 (1) and enters into intra-Community trade must be accompanied by the certificate referred to in Article 1 (2).Article 3 Germany shall ensure that abattoirs designated to receive the pigs referred to in Article 1 (1) do not at the same day accept pigs for slaughter other than the pigs in question.Article 4 Germany shall provide Member States and the Commission with:(a) the name and location of slaughterhouses designated to receive pigs for slaughter referred to in Article 1 (1).(b) a monthly report which contains information on:- the area(s) to which the provisions of Article 1 apply,- number of pigs slaughtered at the designated slaughterhouses,- identification system and movement controls applied to slaughter pigs, as required in accordance with Article 9 (6) (f) (i) of Council Directive 80/217/EEC,- instructions issued concerning the application of the programme for monitoring body temperature referred to in Annex I,- results from examinations carried out for the detection of classical swine fever virus antigen.Article 5 This Decision is applicable until 1 October 1995.Article 6 This Decision is addressed to Member States.Done at Brussels, 24 May 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 21. 2. 1980, p. 11.(2) OJ No L 224, 18. 8. 1990, p. 29.(3) OJ No L 62, 15. 3. 1993, p. 49.(4) OJ No 121, 29. 7. 1964, p. 2012/64.ANNEX I A. Examinations for the presence of classical swine fever virus antigen The programme for the detection of classical swine fever virus antigen referred to in Article 1 (1) (c) (i) of Commission Decision 95/186/EC shall include examinations of blood samples obtained from pigs intended for slaughter in accordance with the provisions of Annex IV of Council Directive 80/217/EEC. The laboratory examination of the blood samples shall be performed in accordance with the provisions of Annex I Chapter B to Directive 80/217/EEC or an antigen detection ELISA for classical swine fever virus approved by the competent veterinary authority of Germany. The examination for antigen shall be carried out within five days prior to slaughter.B. Monitoring of body temperature The programme for monitoring body temperature and clinical examination referred to in Article 1 (1) (b) shall include the following:1. Within the 24-hour period before loading a consignment of pigs intended for slaughter, the competent veterinary authority shall ensure that the body temperature of a number of pigs of the said consignment is monitored by inserting a thermometer into the rectum. The number of pigs to be monitored for temperature shall be as given below:>TABLE>At the time of examination, the following information shall be recorded for each pig on a table issued by the competent veterinary authorities: number of eartag, time of examination and temperature.In cases where the examination shows a temperature of 40 °C or above, the official veterinarian shall immediately be informed. He shall initiate a disease investigation and take into account the provisions of Article 4 of Directive 80/217/EEC introducing Community measures for the control of classical swine fever.2. Shortly (0-3 hours) before loading of the consignment examined as described under (1) above, a clinical examination shall be carried out by a veterinarian designated by the competent veterinary authorities.3. At the time of loading of the consignment of pigs examined as described under (1) and (2) above, the official veterinarian shall issue a health document, which shall accompany the consignment to the designated slaughterhouse.4. At the slaughterhouse of designation the results of the temperature monitoring shall be made available to the veterinarian who performs the ante-mortem examination.ANNEX II >START OF GRAPHIC>CERTIFICATEfor fresh meat referred to in Article 1 (1) of Commission Decision 95/186/ECNo (1):Place of loading:Ministry:Department:I. Identification of meatMeat of pigsNature of cuts:Nature of packaging:Number of cuts or packages:Net weight:II. Origin of meatAddress and veterinary approval number of the approved slaughterhouse:Address and veterinary approval number of the approved cutting plant:III. Destination of meatThe meat will be sentfrom: (place of loading)to: (place of destination)by the following means of transport (2):Name and address of consignor:Name and address of consignee:IV. Health attestationI, the undersigned official veterinarian, certify that the meat described above was obtained under the conditions governing production and control laid down in Council Directive 64/433/EEC and is in conformity with the provisions of Commission Decision 95/186/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC.Done at, on(name and signature of the official veterinarian)(1) Serial No issued by the official veterinarian.(2) In the case of rail trucks and lorries, state the registration number and in the case of boats the name and, where necessary, the number of the container.>END OF GRAPHIC>